Name: 2014/353/EU: Council Implementing Decision of 21 May 2014 on the practical and procedural arrangements for the appointment by the Council of three experts of the selection and monitoring panel for the European Capitals of Culture action 2020-33
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  construction and town planning;  labour market;  culture and religion
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/27 COUNCIL IMPLEMENTING DECISION of 21 May 2014 on the practical and procedural arrangements for the appointment by the Council of three experts of the selection and monitoring panel for the European Capitals of Culture action 2020-33 (2014/353/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 445/2014/EU of the European Parliament and of the Council of 16 April 2014 establishing a Union action for the European Capitals of Culture for the years 2020 to 2033 and repealing Decision No 1622/2006/EC (1), and in particular to Article 6 thereof, Whereas: (1) According to Article 6 of Decision No 445/2014/EU, a panel of independent experts (the panel) should be established to carry out the selection and monitoring procedures. The panel is to be composed of 10 experts appointed by the Union institutions and bodies, three of whom should be appointed by the Council for a period of three years. However, as regards the establishment of the first panel, the Council should appoint its experts for one year in order to allow for staggered replacement of experts and thus avoid the loss of experience and know-how. (2) Each institution and body is entitled to select the experts in accordance with its respective procedures. However, according to the first subparagraph of Article 6(3) of Decision No 445/2014/EU, the experts should be selected from a pool of potential European experts proposed by the Commission. (3) According to the fourth subparagraph of Article 6(3) of Decision No 445/2014/EU, when appointing its experts, Union institutions and bodies should ensure complementarity of the competences, a balanced geographical distribution and gender balance in the overall composition of the panel. (4) It is appropriate for the Council to decide on the practical and procedural arrangements for the appointment of its three experts to the panel. (5) These arrangements should be fair, non-discriminatory, transparent and easy to implement, HAS DECIDED AS FOLLOWS: Article 1 1. A draw shall be organised among Member States. The participation of Member States in the draw shall be voluntary. However, to minimise the risk of a conflict of interest, any Member State from which a city is to be selected or monitored during the term of office of the experts of the panel shall be excluded from the draw. A list of excluded Member States drawn up in accordance with this principle is set out in the Annex to this Decision. 2. To ensure a wide geographical coverage, Member States which have recommended experts for appointment by the Council for the previous term of office shall also be excluded from the draw. Article 2 1. The first three Member States that are drawn shall be entitled to recommend one expert each. 2. For this purpose, each of the three Member States shall select one expert from the pool of potential European experts which has been established by the Commission and recommend that this expert be appointed to the panel. 3. On the basis of these recommendations and following due scrutiny of the recommended experts by the relevant preparatory body of the Council, the Council shall appoint the three experts who are to form part of the selection and monitoring panel for a period of three years. 4. By way of derogation from paragraph 3: (a) the Council shall appoint its experts to the 2015 panel for a period of one year; (b) the experts appointed for 2015 shall nevertheless be deemed to have also been appointed for the period 2016-2018. Therefore, in accordance with Article 1(1), Member States from which cities are to be selected or monitored by the 2015 panel as well as by the 2016-2018 panel shall be excluded from the draw to appoint the experts to the 2015 panel. 5. In case of the resignation, death or permanent incapacity of a panel expert, the Member State that had recommended that expert shall recommend the appointment of a replacement for the remainder of the term of office of that expert. The procedure referred to in this Article shall apply. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 21 May 2014. For the Council The President A. KYRIAZIS (1) OJ L 132, 3.5.2014, p. 1. ANNEX List of Member States excluded from the draw (1) (2) Term of office of Council experts on the panel Member States from which cities are subject to selection or monitoring procedure carried out by the panel of experts PANEL 2015 Croatia (2020) Ireland (2020) Greece (2021) Romania (2021) PANEL 2016-2018 Croatia (2020) Ireland (2020) Greece (2021) Romania (2021) Lithuania (2022) Luxembourg (2022) Hungary (2023) United Kingdom (2023) Estonia (2024) Austria (2024) PANEL 2019-2021 Croatia (2020) Ireland (2020) Greece (2021) Romania (2021) Lithuania (2022) Luxembourg (2022) Hungary (2023) United Kingdom (2023) Estonia (2024) Austria (2024) Slovenia (2025) Germany (2025) Slovakia (2026) Finland (2026) Latvia (2027) Portugal (2027) PANEL 2022-2024 Hungary (2023) United Kingdom (2023) Estonia (2024) Austria (2024) Slovenia (2025) Germany (2025) Slovakia (2026) Finland (2026) Latvia (2027) Portugal (2027) Czech Republic (2028) France (2028) Poland (2029) Sweden (2029) Cyprus (2030) Belgium (2030) PANEL 2025-2027 Slovakia (2026) Finland (2026) Latvia (2027) Portugal (2027) Czech Republic (2028) France (2028) Poland (2029) Sweden (2029) Cyprus (2030) Belgium (2030) Malta (2031) Spain (2031) Bulgaria (2032) Denmark (2032) Netherlands (2033) Italy (2033) PANEL 2028-2030 Poland (2029) Sweden (2029) Cyprus (2030) Belgium (2030) Malta (2031) Spain (2031) Bulgaria (2032) Denmark (2032) Netherlands (2033) Italy (2033) PANEL 2031-2033 Bulgaria (2032) Denmark (2032) Netherlands (2033) Italy (2033) (1) List based on the order of entitlement to host the title of the European Capital of Culture, which is established in the calendar annexed to Decision No 445/2014/EU. (2) In accordance with Article 1(2) of this Decision, Member States that have recommended experts for appointment by the Council for the previous term shall also be excluded from the draw.